MEMORANDUM**
Page Rea appeals pro se the district court’s summary judgment dismissing his action filed pursuant to the Federal Tort Claims Act. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Kee v. United States, 168 F.3d 1133, 1134 (9th Cir.1999), and we affirm.
Rea contends that he could maintain his action even though he was not personal representative to his wife’s estate because the defendant failed to abide by the instructions of the district court to produce an exhibit fist. This contention lacks merit because all causes of action must be brought by the personal representative of the decedent’s estate. See Wash. Rev. Code §§ 4.20.010 & 4.20.046; Komma*75vongsa v. Haskell, 67 P.3d 1068, 1081 (Wash.2003) (en banc).
Rea’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.